Citation Nr: 1815928	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-58 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have congestive heart failure; his left ventricular ejection fracture has not been less than 55 percent for the entire appeal period; and his workload capacity has never been found to be less than between greater than 5 METs and 7 METs. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Regarding the duty to assist, the Veteran has been afforded two VA examinations in conjunction with his claim.  He has submitted private treatment records in support of his claim, and he has not identified any VA treatment records.  The Veteran declined his right to appear at a hearing.  There is no indication of any outstanding evidence pertinent to this claim.  As such, the Board will proceed to the merits.

Increased Rating

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his CAD.  He states that he told the January 2015 VA examiner that he will experience dizziness "bordering on vertigo" and will become fatigued due to strenuous work.  See 09/11/2015 NOD.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

A January 2015 rating decision granted service connection for CAD, assigned a 
30 percent initial rating, effective July 21, 2013, and this rating remains in effect.  

The Veteran's disability is evaluated under the criteria for arteriosclerotic heart disease (Coronary Artery Disease).  These criteria state that for CAD with chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is warranted.

If there is more than one episode of acute congestive heart failure in the past year, or; a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is assigned.  

If a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, the current 30 percent rating is appropriate.  38 C.F.R. § 4.104, Code 7005.  

The Board finds that the criteria for a rating in excess of 30 percent have not been met for any portion of the period on appeal.  

The evidence includes private treatment records dating from 2005 to 2014.  The evidence relevant to this evaluation includes the report of an April 2014 private echocardiogram.  This states that the Veteran's left ventricular ejection fraction was estimated to be between 60 and 65 percent.  The Veteran's estimated workload capacity was not provided, and congestive heart failure was not noted.  7/25/2014 Medical Treatment Record - Non-Government Facility, pp. 117-118.

In January 2015, the Veteran was afforded a VA examination in conjunction with his original claim for service connection.  The examiner states that the Veteran does not have congestive heart failure and he had not had a myocardial infarction.  The Veteran's left ventricular ejection fraction was 55 percent.  During an interview with the examiner, he denied having dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  The report reflects that the Veteran denied experiencing symptoms with any level of physical activity.  1/24/2015 VA Examination. 

The Veteran's most recent VA examination was in April 2016.  He was noted to have undergone stent placements in 2005.  The Veteran reported that mowing the lawn takes him about 2 times as long as he would have fatigue requiring rest.  The examiner said again that the Veteran does not have congestive heart failure.  The testing in April 2016 revealed the left ventricular ejection fraction to be 64 percent.  The METs level, based on interview based testing, was reportedly between greater than 5 METs and 7 METs.  4/16/2016 C&P Exam, p. 1.  

Based on the above, the Board finds that the competent medical and lay evidence weights against entitlement to a rating of higher than 30 percent for any portion of the appeal period.  In this regard, the two VA examination reports to not reflect evidence that the Veteran has ever had congestive heart failure.  The left ventricular ejection fraction has never been less than 55 percent on either private or VA testing.  Finally, the most recent METs level was between greater than 5 METs and 7 METs.  The Board notes the Veteran's report of dizziness on his notice of disagreement in 2015.  Subsequently, VA provided the Veteran with another VA examination to assess his CAD and METs testing was performed, but it did not rise to the level of a higher rating (greater than 3 METs but not greater than 5 METs).  Based on all of the foregoing, the Board finds that the probative and competent evidence does not show that the criteria for a rating in excess of 30 percent have been met for any portion of the appeal period.  As such, increased rating is not warranted.  

The Board notes that the Veteran's service-connected coronary artery disease is directly contemplated by VA's Schedule for Rating Disabilities.  As such, the Board finds exploration for a higher rating under alternative codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The Board acknowledges the diagnosis of hypertensive heart disease upon VA examination in 2015, which is rated under DC 7007 and uses the same criteria as DC 7005.  


ORDER

An initial rating in excess of 30 percent for coronary artery disease is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


